Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed by Applicant on 06/30/2021 is hereby acknowledged.  Applicants arguments when taken together with the claim amendments have overcome the rejections of record.  However, the response has necessitated new grounds of rejections as set forth below.  However, since the claim limitations of claim 1 were present in previous claim 26 and clarification was provided by Applicant on the prior art used, this action is being made NON-Final as other prior art reads on the same limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 11, 16, 25, and 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the term miR1512 is referring to in terms of sequence.  The prior art, previously cited, Li et al, recited miR152a and miR1512b, both referencing 1512, however both appeared to have different sequences than the instant miR1512 as urged by Applicants such that the metes and the bounds of the instant claims are not clear and could refer to at least 3 different sequences.  Applicants must amend the claims or make the record clear regarding the limitations of the term miR1512.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16, 18-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US PGPUB 20070089196, published April, 2007) in view of Meyers et al (USPGPUB20140356961).
The claims are drawn to nucleic acid expression cassettes, transgenic plant cells comprising said cassette, transgenic tissues and parts therefrom and a method of producing a transgenic plant cell comprising providing an expression cassette comprising a plant promoter operably linked to a gene of interest, and a target site for at least one sRNA molecule present in a dicot plant wherein the target site is between  about 21 and 25 nucleotides in length, wherein the dicot plant is selected from a group including soybean and Arabidopsis, wherein the one sRNA is endogenous to the plant cell, wherein the sRNA is expressed in a tissue-specific or preferred manner, wherein the tissue is predominantly seed tissue wherein the sRNA is miR3522, wherein the target site is SEQ ID NO:2.  The claims are additionally drawn to the above methods and products wherein the gene of interest is an herbicide tolerance gene and 
Huang et al teach a recombinant DNA construct comprising a transcribable engineered miRNa precursor designed to suppress a target sequence wherein said precursor is derived from the group of MIR sequences including SEQ ID NO:30 which is 21 nucleotides and is 100% identical to SEQ ID NO:2 of the instant application (see alignment below and claim 62), a transgenic plant (claim 87) a transgenic seed (claim 86) both of which inherently comprise tissue, wherein there is an altered trait that is agronomic (see claim 89) wherein the gene of interest is included (see claim 91), wherein the plant is a dicot which is soybean or Arabidopsis, and the target sequence is endogenous (see Figures 5A and 6A respectively as well as Example 5) wherein the sequence is miR3522 (see alignment below) wherein the constructs comprise a seed-specific promoter (See Figure 5A and Example 4 for example).  Huang et al further teach the use of herbicide genes as use for selectable markers at least, as well as an embodiment as a gene of interest (see  page 25, 2nd column 1st paragraph) and tissue-specific promoters (see page 20, 2nd column, for example).
Huang et al do not teach SEQ ID NO:4 or miRNA1512.
Meyers et al teach both the sequence and characterization of SEQ ID NO:4 and miRNA1512 (see alignment, for example as well as claims 1-3).
Given the state of the art and the disclosures by Huang et al, and Meyers et al, it would have been obvious for one of ordinary skill in the art to use the invention disclosed by Huang et al with a miRNA1512, SEQ ID NO:4 taught by Meyers et al as suggested by Huang et al and 
RESULT 1
US-14-234-174-149/c
; Sequence 149, Application US/14234174
; Publication No. US20140356961A1
; GENERAL INFORMATION
;  APPLICANT: University of Delaware
;  APPLICANT:Meyers, Blake
;  APPLICANT:Zhai, Jixian
;  APPLICANT:Sherrier, Janine
;  TITLE OF INVENTION: USE OF PHASED SMALL RNAS FOR SUPPRESSION OF PLANT DEFENSE AND
;  TITLE OF INVENTION:OTHER PLANT GENES
;  FILE REFERENCE: UOD-384WO
;  CURRENT APPLICATION NUMBER: US/14/234,174
;  CURRENT FILING DATE: 2014-01-22
;  PRIOR APPLICATION NUMBER: 61/510,744
;  PRIOR FILING DATE: 2011-07-22
;  NUMBER OF SEQ ID NOS: 166
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 149
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Glycine max
US-14-234-174-149

  Query Match             100.0%;  Score 22;  DB 55;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCTCTAAGAATGTTCAGTTA 22
              ||||||||||||||||||||||
Db         22 ATGCTCTAAGAATGTTCAGTTA 1


No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663